Exhibit 10.9

THE WALT DISNEY COMPANY

AMENDED AND RESTATED 2002 EXECUTIVE PERFORMANCE PLAN

Section 1.     Purpose of Plan

The purpose of the Plan is to promote the success of the Company by providing to
participating executives with incentive compensation that qualifies as
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

Section 2.    Definitions and Terms

2.1    Accounting Terms. Except as otherwise expressly provided or the context
otherwise requires, financial and accounting terms are used as defined for
purposes of, and shall be determined in accordance with, generally accepted
accounting principles, as from time to time in effect, as applied and included
in the consolidated financial statements of the Company, prepared in the
ordinary course of business.

2.2    Specific Terms. The following words and phrases as used herein shall have
the following meanings unless a different meaning is plainly required by the
context:

“Adjusted EPS” means EPS, subject to, and/or after giving effect to, any
adjustments applicable pursuant to Section 4.6 at the time Business Criteria and
Performance Target(s) are established for any Year or Years.

“Adjusted Net Income” means Net Income, subject to, and/or after giving effect
to, any adjustments applicable pursuant to Section 4.6 at the time Business
Criteria and Performance Target(s) are established for any Year or Years.

“Adjusted Return on Assets” shall mean Return on Assets, subject to, and/or
after giving effect to, any adjustments applicable pursuant to Section 4.6 at
the time Business Criteria and Performance Target(s) are established for any
Year or Years.

“Adjusted Return on Equity” shall mean Return on Equity, subject to, and/or
after giving effect to, any adjustments applicable pursuant to Section 4.6 at
the time Business Criteria and Performance Target(s) are established for any
Year or Years.

“Award” means an award under this Plan of a conditional opportunity to receive a
Bonus if the applicable Performance Target(s) is (are) satisfied in the
applicable Performance Period, or an award of Restricted Stock or Restricted
Units the vesting of which will occur if the applicable Performance Target(s) is
(are) satisfied in the applicable Performance Period.

“Base Salary” in respect of any Performance Period means the aggregate base
annualized salary of a Participant from the Company and all affiliates of the
Company at the time the Participant is selected to participate for that
Performance Period, exclusive of



--------------------------------------------------------------------------------

any commissions or other actual or imputed income from any Company-provided
benefits or perquisites, but prior to any reductions for salary deferred
pursuant to any deferred compensation plan or for contributions to a plan
qualifying under Section 401(k) of the Code or contributions to a cafeteria plan
under Section 125 of the Code.

“Base Salary Multiple” means an amount equal to ten times Base Salary or, in the
case of the Chief Executive Officer, fifteen times Base Salary.

“Bonus” means a cash payment or a cash payment opportunity under the Plan, as
the context requires.

“Business Criteria” means any one or any combination of Net Income, Adjusted Net
Income, Return on Equity, Adjusted Return on Equity, Return on Assets, Adjusted
Return on Assets, EPS or Adjusted EPS.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Compensation Committee of the Company’s Board of Directors
or such other Committee as from time to time the Board of Directors may
designate to administer the Plan in accordance with Section 3.1 and
Section 162(m).

“Company” means The Walt Disney Company, a Delaware corporation.

“EPS” for any Year means diluted earnings per share of the Company, as reported
in the Company’s consolidated financial statements for the Year.

“Executive” means a key employee (including any officer) of the Company who is
(or in the opinion of the Committee may during the applicable Performance Period
become) a “covered employee” for purposes of Section 162(m).

“Net Income” for any Year means the consolidated net income of the Company, as
reported in the consolidated financial statements of the Company for the Year;
provided, however, that in the event of a change in accounting principles
affecting the Company or Net Income during a Performance Period, Net Income
shall be determined without regard to such change unless otherwise specified by
the Committee at the time the Business Criteria and Performance Targets for any
Awards relative to such Performance Period are established.

“Participant” means an Executive selected to participate in the Plan by the
Committee.

“Performance Period” means the Year or Years (or portions thereof) with respect
to which the Performance Targets are set by the Committee.

 

2



--------------------------------------------------------------------------------

“Performance Target(s)” means the specific objective goal or goals that are
timely set in writing by the Committee pursuant to Section 4.2 for each
Participant for the applicable Performance Period in respect of any one or more
of the Business Criteria.

“Plan” means this Amended and Restated 2002 Executive Performance Plan, as
amended from time to time.

“Restricted Stock” means an Award of Shares under Section 5 that are
nontransferable and subject to forfeiture conditions and other restrictions on
ownership until specific vesting conditions established by the Committee under
the Award are satisfied.

“Restricted Unit” means an Award under Section 5 of notional units of
measurement that are denominated in Shares, payable to the Participant in cash
or in Shares upon the satisfaction of specific conditions established by the
Committee under the Award.

“Return on Assets” means Net Income divided by the average of the total assets
of the Company at the end of the four fiscal quarters of the Year, as reported
by the Company in its consolidated financial statements; provided, however, that
in the event of a change in accounting principles affecting the Company or
Return on Assets during a Performance Period, Return on Assets shall be
determined without regard to such change unless otherwise specified by the
Committee at the time the Business Criteria and Performance Targets for any
Awards relative to such Performance Period are established.

“Return on Equity” means the Net Income divided by the average of the common
shareholders equity of the Company at the end of each of the four fiscal
quarters of the Year, as reported by the Company in its consolidated financial
statements; provided, however, that in the event of a change in accounting
principles affecting the Company or Return on Equity during a Performance
Period, Return on Equity shall be determined without regard to such change
unless otherwise specified by the Committee at the time the Business Criteria
and Performance Targets for any Awards relative to such Performance Period are
established.

“Section 162(m)” means Section 162(m) of the Code, and the regulations
promulgated thereunder, all as amended from time to time.

“Shares” means shares of common stock of the Company or any securities or
property, including rights into which the same may be converted by operation of
law or otherwise.

“Stock Plan” means the Company’s Amended and Restated 1995 Stock Incentive Plan
or Amended and Restated 2005 Stock Incentive Plan, in each case as amended from
time to time, or any other shareholder approved stock incentive plan of the
Company.

 

3



--------------------------------------------------------------------------------

“Year” means a fiscal year of the Company commencing on or after October 1,
2001.

Section 3.    Administration of the Plan

3.1    The Committee. The Plan shall be administered by a Committee consisting
of at least three members of the Board of Directors of the Company, duly
authorized by the Board of Directors of the Company to administer the Plan who
are “outside directors” within the meaning of Section 162(m).

3.2    Powers of the Committee. The Committee shall have the sole authority to
establish and administer the Business Criteria and Performance Target(s) and the
responsibility of determining from among the Executives those persons who will
participate in and receive Awards under the Plan and, subject to the terms of
the Plan, the amount or Shares under such Awards, and the time or times at which
and the form and manner in which Awards will be paid (which may include elective
or mandatory deferral alternatives) and shall otherwise be responsible for the
administration of the Plan, in accordance with its terms. The Committee shall
have the authority to construe and interpret the Plan except as otherwise
provided herein) and any agreement or other document relating to any Awards
under the Plan, may adopt rules and regulations governing the administration of
the Plan, and shall exercise all other duties and powers conferred on it by the
Plan, or which are incidental or ancillary thereto.

3.3    Requisite Action. A majority (but not fewer than two) of the members of
the Committee shall constitute a quorum. The vote of a majority of those present
at a meeting at which a quorum is present or the unanimous written consent of
the Committee shall constitute action by the Committee.

3.4    Express Authority (and Limitations on Authority) to Change Terms and
Conditions of Awards; Acceleration or Deferral of Payment. Without limiting the
Committee’s authority under other provisions of the Plan, but subject to any
express limitations of the Plan and compliance with Section 162(m), the
Committee shall have the authority to accelerate an Award (after the attainment
of the applicable Performance Target(s)) and to waive restrictive conditions for
an Award (including any forfeiture conditions, but not Performance Target(s)),
in such circumstances as the Committee deems appropriate. In the case of any
acceleration of an Award after the attainment of the applicable Performance
Target(s), the amount payable shall be discounted to its present value using an
interest rate equal to Moody’s Average Corporate Bond Yield for the month
preceding the month in which such acceleration occurs (or such other rate of
interest that is deemed to constitute a “reasonable rate of interest” for
purposes of Section 162(m)).Any deferred payment shall be subject to Section 4.9
and, if applicable, Section 4.10. In addition, and notwithstanding anything
elsewhere in the Plan to the contrary, the Committee shall have the authority to
provide under the terms of an Award that payment or vesting shall be accelerated
upon the death or disability of a Participant, a change in control of the
Company, or upon termination of the Participant’s employment without cause or as
a constructive termination, as and in the manner provided by the Committee,

 

4



--------------------------------------------------------------------------------

and subject to such provision not causing the Award to fail to satisfy the
requirements for performance-based compensation under Section 162(m) generally.

Section 4.    Bonus Awards

4.1    Provision for Bonus. Each Participant may receive a Bonus if the
Performance Target(s) established by the Committee, relative to the applicable
Business Criteria, are attained in the applicable Performance Period established
by the Committee. The applicable Performance Period and Performance Target(s)
shall be determined by the Committee consistent with the terms of the Plan and
Section 162(m). Notwithstanding the fact that the Performance Target(s) have
been attained, the Company may pay a Bonus of less than the amount determined by
the formula or standard established pursuant to Section 4.2 or may pay no Bonus
at all, unless the Committee otherwise expressly provides by written contract or
other written commitment.

4.2    Selection of Performance Target(s). The specific Performance Target(s)
with respect to the Business Criteria must be established by the Committee in
advance of the deadlines applicable under Section 162(m) and while the
performance relating to the Performance Target(s) remains substantially
uncertain within the meaning of Section 162(m). The Performance Target(s) with
respect to any Performance Period may be established on a cumulative basis or in
the alternative, and may be established on a stand-alone basis with respect to
the Company or on an a relative basis with respect to any peer companies or
index selected by the Committee. At the time the Performance Target(s) are
selected, the Committee shall provide, in terms of an objective formula or
standard for each Participant, and for any person who may become a Participant
after the Performance Target(s) are set, the method of computing the specific
amount that will represent the maximum amount of Bonus payable to the
Participant if the Performance Target(s) are attained, subject to Sections 4.1,
4.3, 4.7, 6.1 and 6.8. The objective formula or standard shall preclude the use
of discretion to increase the amount of any Bonus earned pursuant to the terms
of the Award.

4.3    Maximum Individual Bonus. Notwithstanding any other provision hereof, no
Executive shall receive a Bonus under the Plan for any one Year in excess of $15
million ($10 million for Executives other than the Chief Executive Officer) or,
if less, his or her Base Salary Multiple at the time the Award is established.
The foregoing limits shall be subject to adjustments consistent with Section 3.4
in the event of acceleration or deferral.

4.4    Selection of Participants. For each Performance Period, the Committee
shall determine, at the time the Business Criteria and the Performance Target(s)
are set, those Executives who will participate in the Plan.

4.5    Effect of Mid-Year Commencement of Service; Termination of Employment. To
the extent compatible with Sections 4.2 and 6.8, if services as an Executive
commence after the adoption of the Plan and the Performance Target(s) are
established for a Performance Period, the Committee may grant a Bonus that is

 

5



--------------------------------------------------------------------------------

proportionately adjusted based on the period of actual service during the Year;
the amount of any Bonus paid to such person shall not exceed that proportionate
amount of the applicable maximum individual bonus under Section 4.3. In the
event of the termination of employment of a Participant prior to the payment of
a Bonus, the Participant shall not be entitled to any payment in respect of the
Bonus, unless otherwise expressly provided by the terms of the Awards or other
written contract with the Company.

4.6    Adjustments. To preserve the intended incentives and benefits of an Award
based on Adjusted EPS, Adjusted Net Income, Adjusted Return on Assets or
Adjusted Return on Equity, the Committee shall apply the objective formula or
standard with respect to the applicable Performance Target in a manner that
shall eliminate, in whole or in part, in such manner as is specified by the
Committee, the effects of the following : (i) the gain, loss, income or expense
resulting from changes in accounting principles that become effective during the
Performance Period; (ii) the gain, loss, income or expense reported by the
Company in its public filings with respect to the Performance Period that are
extraordinary or unusual in nature or infrequent in occurrence, excluding gains
or losses on the early extinguishment of debt, as determined in accordance with
Opinion No. 30 of the Accounting Principles Board, and (iii) the gains or losses
resulting from, and the direct expenses incurred in connection with, the
disposition of a business, in whole or in part. The Committee may, however,
provide at the time the Performance Targets are established that one or more of
the foregoing adjustments will not be made as to a specific Award. In addition,
the Committee may determine at the time the Performance Targets are established
that other adjustments shall apply to the objective formula or standard with
respect to the applicable Performance Target to take into account, in whole or
in part, in any manner specified by the Committee, any one or more of the
following with respect to the Performance Period: (a) gain or loss from all or
certain claims and/or litigation and all or certain insurance recoveries
relating to claims or litigation, (b) the impact of impairment of tangible or
intangible assets, (c)the impact of restructuring activities, including but not
limited to reductions in force, that are reported in the Company’s public
filings covering the Performance Period and (d) the impact of investments or
acquisitions made during the year or, to the extent provided by the Committee,
any prior year. Each of the adjustments described in this Section 4.6 may relate
to the Company as a whole or any part of the Company’s business or operations,
as determined by the Committee at the time the Performance Targets are
established. The adjustments are to be determined in accordance with generally
accepted accounting principles and standards, unless another objective method of
measurement is designated by the Committee. In addition to the foregoing, the
Committee shall adjust any Business Criteria, Performance Targets or other
features of an Award that relate to or are wholly or partially based on the
number of, or the value of, any Shares, to reflect a change in the Company’s
capitalization, such as a stock split or dividend, or a corporate transaction,
such as a merger, consolidation, separation (including a spin-off or other
distribution of stock or property), or a reorganization of the Company.

4.7    Committee Discretion to Determine Bonuses. The Committee has the sole
discretion to determine the standard or formula pursuant to which each
Participant’s

 

6



--------------------------------------------------------------------------------

Bonus shall be calculated (in accordance with Sections 4.1 and 4.2), whether all
or any portion of the amount so calculated will be paid, and the specific amount
(if any) to be paid to each Participant, subject in all cases to the terms,
conditions and limits of the Plan and of any other written commitment authorized
by the Committee. To this same extent, the Committee may at any time establish
(and, once established, rescind, waive or amend) additional conditions and terms
of payment of Bonuses (including but not limited to the achievement of other
financial, strategic or individual goals, which may be objective or subjective)
as it may deem desirable in carrying out the purposes of the Plan and may take
into account such other factors as it deems appropriate in administering any
aspect of the Plan. The Committee may not, however, increase the maximum amount
permitted to be paid to any individual under Section 4.2 or 4.3 of the Plan or
award a Bonus under this Plan if the applicable Performance Target(s) have not
been satisfied.

4.8    Committee Certification. No Executive shall receive any payment under the
Plan unless the Committee has certified, by resolution or other appropriate
action in writing, that the amount thereof has been accurately determined in
accordance with the terms, conditions and limits of the Plan and that the
Performance Target(s) and any other material terms previously established by the
Committee or set forth in the Plan were in fact satisfied.

4.9    Time of Payment; Deferred Amounts. Any Bonuses granted by the Committee
under the Plan shall be paid as soon as practicable following the Committee’s
determinations under this Section 4 and the certification of the Committee’s
findings under Section 4.8. Any such payment shall be in cash or cash equivalent
or in such other form of equal value on such payment date (including Shares or
share equivalents as contemplated by Section 4.10) as the Committee may approve
or require, subject to applicable withholding requirements and, if applicable,
Section 4.10. Notwithstanding the foregoing, the Committee, in its sole
discretion (but subject to compliance with Section 162(m) and to any prior
written commitments and to any conditions consistent with Sections 3.4, 4.3,
4.10 and 6.8 that it deems appropriate), defer the payout or vesting of any
Bonus and/or provide to Participants the opportunity to elect to defer the
payment of any Bonus under a nonqualified deferred compensation plan and as
contemplated by Section 4.10. In the case of any deferred payment of a Bonus
after the attainment of the applicable Performance Target(s), any amount in
excess of the amount otherwise payable shall be based on either Moody’s Average
Corporate Bond Yield (or such other rate of interest that is deemed to
constitute a “reasonable rate of interest” for purposes of Section 162(m)) over
the deferral period or the return over the deferral period of one or more
predetermined actual investments (including Shares) such that the amount payable
at the later date will be based upon actual returns, including any decrease or
increase in the value of the investment(s), unless the alternative deferred
payment is otherwise exempt from the limitations under Section 162(m).

4.10    Share Payouts of Bonus. Any Shares payable under a Bonus shall be
pursuant to a combined Award under the Plan and the Stock Plan. The number of
Shares or stock units (or similar deferred award representing a right to receive
Shares) awarded in lieu of all or any portion of a Bonus shall be equal to the
largest whole number of

 

7



--------------------------------------------------------------------------------

Shares which have an aggregate fair market value no greater than the amount of
cash otherwise payable as of the date the cash payment of the Bonus would have
been made. For this purpose, “fair market value” shall mean the average of the
high and low prices of the Shares on such date. Any such Shares, stock units (or
similar rights) shall thereafter be subject to adjustments for changes in
corporate capitalization as provided in the Stock Plan. Dividend equivalent
rights thereafter earned may be accrued and payable in additional stock units,
cash or Shares or any combination thereof, in the Committee’s discretion.

Section 5.    Restricted Stock and Units

5.1.    Awards. The Committee may grant Awards under the Plan in the form of
Restricted Stock or Restricted Units, which shall become vested or payable based
upon the achievement of Performance Target(s) established by the Committee and
upon the continued employment of the Participant for such period or periods as
the Committee shall specify. The selection of Participants, Business Criteria,
Performance Targets and Performance Period and other terms and conditions of the
Award shall be established and administered by the Committee on the same basis
as provided for Bonus Awards under Section 4 hereof (other than Section 4.3
hereof), except as context otherwise requires. Any Shares subject to a
Restricted Stock Award or distributed to a Participant under a Restricted Unit
Award shall be pursuant to a combined Award under the Plan and Stock Plan, and
shall be subject to adjustments for changes in corporate capitalization as
provided in the Stock Plan. Unless otherwise provided by the Committee, any
dividends, distributions and equivalent rights payable with respect to
Restricted Stock or Restricted Units shall be subject to the same vesting or
payment conditions established pursuant to the Award. Notwithstanding the fact
that Performance Targets have been attained with respect to any Award in the
form of Restricted Stock or Restricted Units, the Company may reduce the amount
vesting or payable, or eliminate vesting or payment, unless the Committee
otherwise expressly provides by written contract or other written commitment.

5.2    Maximum Awards. The maximum number of Shares or share units that may be
subject to Restricted Stock and/or Restricted Units granted to any one
Participant during any consecutive five Years shall be limited to 2,500,000
Shares, subject to adjustment to reflect changes in corporate capitalization in
the same manner as provided in the Stock Plan. An Award of Restricted Stock or
Restricted Units shall not affect the Participant’s maximum Bonus Award under
Section 4.3, and the provisions of Section 4.3 shall not apply to Awards under
this Section 5.

Section 6.    General Provisions

6.1    No Right to Awards or Continued Employment. Neither the establishment of
the Plan nor the provision for or payment of any amounts hereunder nor any
action of the Company (including, for purposes of this Section 5.1, any
predecessor or subsidiary), the Board of Directors of the Company or the
Committee in respect of the Plan shall be held or construed to confer upon any
person any legal right to receive, or any interest in,

 

8



--------------------------------------------------------------------------------

an Award or any other benefit under the Plan, or any legal right to be continued
in the employ of the Company. The Company expressly reserves any and all rights
to discharge an Executive in its sole discretion, without liability of any
person, entity or governing body under the Plan or otherwise. Nothing in this
Section 6.1, however, is intended to adversely affect any express independent
right of any person under a separate employment agreement. Notwithstanding any
other provision hereof and notwithstanding the fact that the Performance
Target(s) have been attained and/or the individual maximum amounts hereunder
have been calculated, the Company shall have no obligation to pay any Bonus
hereunder nor to pay the maximum amount so calculated or any prorated amount
based on service during the period, unless the Committee otherwise expressly
provides by written contract or other written commitment.

6.2    Discretion of Company, Board of Directors and Committee. Any decision
made or action taken by the Company or by the Board of Directors of the Company
or by the Committee arising out of or in connection with the creation,
amendment, construction, administration, interpretation and effect of the Plan
shall be within the absolute discretion of such entity and shall be conclusive
and binding upon all persons. No member of the Committee shall have any
liability for actions taken or omitted under the Plan by the member or any other
person.

6.3    No Funding of Plan. The Company shall not be required to fund or
otherwise segregate any cash or any other assets which may at any time be paid
to Participants under the Plan. The Plan shall constitute an “unfunded” plan of
the Company. The Company shall not, by any provisions of the Plan, be deemed to
be a trustee of any property, and any rights of any Participant or former
Participant shall be no greater than those of a general unsecured creditor or
shareholder of the Company, as the case may be.

6.4    Non-Transferability of Benefits and Interests. Except as expressly
provided by the Committee, no benefit payable under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any such attempted action shall be void and no such
benefit shall be in any manner liable for or subject to debts, contracts,
liabilities, engagements or torts of any Participant or former Participant. This
Section 6.4 shall not apply to an assignment of a contingency or payment due
(i) after the death of an Participant to the deceased Participant’s legal
representative or beneficiary or (ii) after the disability of a Participant to
the disabled Participant’s personal representative.

6.5    Law to Govern. All questions pertaining to the construction, regulation,
validity and effect of the provisions of the Plan shall be determined in
accordance with the laws of the State of California.

6.6    Non-Exclusivity. The Plan does not limit the authority of the Company,
the Board or the Committee, or any subsidiary of the Company to grant awards or
authorize any other compensation to any person under any other plan or
authority, including,

 

9



--------------------------------------------------------------------------------

without limitation, the issuance of restricted stock or restricted stock units
or any other awards under the Stock Plan.

6.7    Section 162(m) Conditions; Bifurcation of Plan. It is the intent of the
Company that the Plan and Awards made hereunder satisfy and be interpreted in a
manner, that, in the case of Participants who are persons whose compensation is
subject to Section 162(m), satisfies any applicable requirements as
performance-based compensation. Any provision, application or interpretation of
the Plan inconsistent with this intent to satisfy the standards in
Section 162(m) of the Code shall be disregarded. As and to the extent provided
under Section 162(m), the material terms of the performance criteria under the
Plan must be re-approved by the Company’s shareholders no later than the 2012
annual meeting of shareholders, if the Company intends that the Plan continue to
meet the requirements for “performance-based compensation” under Section 162(m)
for Awards made following the date of such annual meeting. Notwithstanding
anything to the contrary in the Plan, the provisions of the Plan may at any time
be bifurcated by the Board or the Committee in any manner so that certain
provisions of the Plan or any Bonus intended (or required in order) to satisfy
the applicable requirements of Section 162(m) are only applicable to persons
whose compensation is subject to Section 162(m).

Section 7.    Amendments, Suspension or Termination of Plan

The Board of Directors or the Committee may from time to time amend, suspend or
terminate in whole or in part, and if suspended or terminated, may reinstate,
any or all of the provisions of the Plan. Notwithstanding the foregoing, no
amendment shall be effective without Board of Directors and/or shareholder
approval if such approval is necessary to comply with the applicable provisions
of Section 162(m).

 

10